Citation Nr: 1328534	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  08-12 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for cardiovascular 
disability, manifested by ventricular ectopy and 
arrhythmias, claimed as secondary to service-connected 
posttraumatic stress disorder (PTSD) or type II diabetes 
mellitus (DM).


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II, 
Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1969.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In September 2008, the Veteran testified during a hearing 
before a Decision Review Officer at the RO. In June 2010, 
the Veteran and his spouse testified by videoconference 
before the undersigned Veterans Law Judge.  A copy of each 
transcript is of record.

The Board remanded the claim in September 2010 and denied it 
in October 2011.  In April 2012, the United States Court of 
Appeals for Veterans Claims (Court) granted a Joint Motion 
for Partial Remand, vacating the October 2011 Board decision 
as to this claim and remanding the claim to the Board for 
further development consistent with the instructions in the 
Joint Motion.  Pursuant to these instructions, the Board 
remanded the claim to the RO in September 2012.   For the 
reasons stated below, the RO complied with the Board's 
remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

The Board also denied entitlement to service connection for 
hypertension and bilateral hearing loss disability in its 
October 2011 decision, and the parties to the Joint Motion 
indicated that the Veteran had abandoned his appeal of these 
denials.  Those claims are therefore no longer before the 
Board.  See Ford v. Gober, 10 Vet. App. 531, 535 (1997).


FINDINGS OF FACT

1.  Cardiovascular disability, manifested by ventricular 
ectopy and arrhythmia, is not caused or permanently made 
worse by service-connected posttraumatic stress disorder 
(PTSD) or diabetes mellitus (DM), or the medication taken 
therefore.
2.  Cardiovascular disability, manifested by ventricular 
ectopy and arrhythmia, did not manifest in service, within 
the one year presumptive period or for many years 
thereafter, and is unrelated to service.

3.  The Veteran does not have a disease for which service 
connection is presumed in veterans exposed to Agent Orange.


CONCLUSIONS OF LAW

1.  Cardiovascular disability, manifested by ventricular 
ectopy and arrhythmia, is not proximately due to, the result 
of, or aggravated by, service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012).

2.  Cardiovascular disability, manifested by ventricular 
ectopy and arrhythmia, was not incurred in or aggravated by 
service and may not be presumed to have been incurred 
therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Under the VCAA, VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must request that the claimant provide any 
evidence in his possession that pertains to the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim. Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In July 2006, November 2010, and October 2012 letters, the 
RO notified the Veteran of the evidence needed to 
substantiate the claim for entitlement to service connection 
for a heart disability/ventricular ectopy, to include as 
secondary to PTSD or DM.  These letters also satisfied the 
second and third elements of the duty to notify by 
delineating the evidence VA would assist in obtaining and 
the evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  In any event, the July 2006 letter 
complied with this requirement.

The Veteran has substantiated his status as a veteran.  The 
Veteran was notified of all other elements of the Dingess 
notice, including the disability rating and effective date 
elements of his claim, in each of the letters.

Contrary to VCAA requirements, some of the VCAA-compliant 
notice in this case was provided after the initial 
adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 
1328, 1333 (Fed. Cir. 2006).  The timing deficiency was 
cured by readjudication of the claim in multiple 
supplemental statement of the case (SSOCs), most recently in 
February 2013.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  
This "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will 
provide a medical examination or obtain an opinion when 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records (STRs) and all of the identified post-service 
private and VA treatment records.  In its February 2012 
remand, the Board instructed that the RO obtain VA treatment 
records and the private treatment records of Dr. Wyne.  The 
VA treatment records were obtained via the Virtual VA system 
and the private and VA treatment records were submitted by 
the Veteran's attorney.  The RO thus complied with the 
Board's remand instructions in this regard.

In addition, the Board instructed that the Veteran be 
afforded a new VA examination, in light of the finding of 
the parties to the Joint Motion that the December 2010 VA 
examination was inadequate.  The Veteran was afforded a 
December 2012 VA examination and the RO also obtained a 
January 2013 opinion from a different VA physician.  For the 
reasons indicated below, the examination and opinion were 
adequate to decide the claim and the RO therefore complied 
with the Board's remand instructions in this regard as well.
 
For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for entitlement to service 
connection for cardiovascular disability, manifested by 
ventricular ectopy and arrhythmias, is thus ready to be 
considered on the merits.

Analysis

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
The Veteran's primary argument on this appeal, however, is 
that he has current cardiovascular disability manifested by 
ventricular ectopy and arrhythmias that is related to his 
service-connected PTSD or DM.  As stated by his attorney 
during the Board hearing (p. 3), "while [the Veteran] may 
not have had a diagnosis of an arrhythmia on discharge the 
years of suffering post-traumatic stress disorder and 
diabetes, both service-connected disabilities are 
contributing to his arrhythmia or have contributed to his 
arrhythmia."

Service connection is warranted for disability proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Such secondary service 
connection is also warranted for any increase in severity of 
a nonservice-connected disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(b).  This latter provision was added as part 
of an amendment intended conform VA regulations to Allen v. 
Brown, 7 Vet. App. 439 (1995), and also limited the 
circumstances in which VA would concede aggravation.  See 71 
Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 
3.310(b)).  As the new regulation, which took effect on 
October 10, 2006, after the Veteran filed his June 2006 
claim, is more restrictive, the former regulation is 
applicable.  In any event, the Board will find below that 
there is no aggravation.

Initially, the Board notes that whether service connection 
is claimed on direct, secondary, or any other basis, a 
necessary element for establishing such a claim is the 
existence of a current disability.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that section 1110 of the 
statute requires the existence of a present disability for 
VA compensation purposes).  The term "disability" refers to 
not only a disease or injury, but also any "other physical 
or mental defect." 38 U.S.C.A. § 1701(1); Allen v. Brown, 7 
Vet. App. 439, 444-45 (1995) (applying definition of 
disability in section 1701(1) to statutes describing 
"eligibility for disability compensation for service 
connected disabilities").  The Board will therefore 
undertake the analysis below on the assumption that the 
abnormalities with which the Veteran has been diagnosed, 
ventricular ectopy and arrhythmias, are manifestations of 
cardiovascular disability even in the absence of specific 
diagnosis of such.

The Veteran's attorney, and previously his agent, have 
submitted general medical evidence indicating that there is 
an association between diabetes (including medication taken 
for it, such as Metformin) and/or stress and arrhythmias 
and/or ventricular contraction.  These include an article 
from Mayoclinic.com, a Wikipedia article about premature 
ventricular contraction, an article from abcnews.org, and an 
article from livestrong.com.  These materials indicate that 
people with diabetes are at increased risk for 
cardiovascular disease, diabetes increases the risk of 
atrial fibrillation, diabetes is a common risk factor for 
coronary artery disease, chest pain is a rare but serious 
side effect of taking Metformin, it is possible for 
Metformin to cause heart palpitations, and that, although 
most people tolerate Glipizide without problems, side 
effects are possible, including chest pain, shortness of 
breath, and nervousness. 

The Court has indicated that treatise evidence may suffice 
to establish nexus in instances where "standing alone, [it] 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an  unsubstantiated lay medical opinion."  Sacks v. 
West, 11 Vet. App. 314, 317 (1998).  The Board therefore 
accords some probative weight to the medical evidence 
submitted by the Veteran's agent and attorney, indicating a 
general association between cardiovascular symptoms and DM 
or medications and/or psychiatric symptoms, although the 
evidence does not address the specific facts of the 
Veteran's case.  In addition, the parties to the Joint 
Motion found the December 2010 VA examination to be 
inadequate and the Board will therefore not consider it.  
The evidence also includes the December 2012 VA examination 
and January 2013 VA opinion.

On the December 2012 VA examination, the VA examiner 
indicated the Veteran had been diagnosed with a "heart 
condition," specifically, ventricular arrhythmia and 
hypertensive heart disease (the latter issue is no longer 
before the Board).  The VA examiner noted that, based on his 
interview of the Veteran and review of the claims file, he 
was diagnosed with premature ventricular contractions (PVCs) 
in 2001 and this had been successfully managed with a B-
blocker since that time. The VA examiner also noted that the 
Veteran was followed by Dr. Wyne, who noted in June 2012 
that the Veteran's PVCs had improved despite stress due to 
the loss of the Veteran's daughter to stomach cancer.  The 
examiner noted a lack of history of ischemic heart disease, 
surgical procedures on the heart, angioplasties, or 
pacemakers/defibrillators.  The examiner specifically 
indicated that the Veteran's heart condition did not qualify 
within the medically accepted definition of ischemic heart 
disease.  He also noted that medication was required for 
PVCs and hypertension.  The examiner indicated that the 
Veteran had cardiac arrhythmia that did not fit into any of 
the standard categories, and this "other" cardiac arrhythmia 
was intermittent (paroxysmal) with more than four episodes 
the past month documented by EKG, Halter monitor, and B-
blocker.  Physical examination was normal but the June 2012 
EKG showing PVCs was noted as well as PVCs on MET testing.  
After noting he had reviewed the claims file, the examiner 
wrote that the claimed condition was less likely than not 
(less than 50 percent probability) incurred in or caused by 
his service-connected conditions.  The examiner explained 
that diabetes is a risk factor for ischemic heart disease, 
which is not the etiology of the Veteran's condition.  He 
also noted that the Veteran indicated that his PTSD symptoms 
had started soon after service but symptoms of PVCs and non-
sustained ventricular tachycardia did not begin until 
approximately 2001.  There was therefore no time correlation 
between the two conditions.  The Board notes that the 
Veteran is competent to testify to observations of 
psychiatric symptoms though not generally competent to 
diagnose PTSD, and the examiner was therefore entitled to 
consider the Veteran's statements as to onset of symptoms.  
Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is 
generally the province of medical professionals to diagnose 
or label a mental condition, not the claimant").  The 
examiner deferred consideration of the question of 
aggravation because there was no aggravation found.

In January 2013, a different VA physician reviewed the 
claims file and addressed the question of whether the 
Veteran's ventricular ectopy was at least as likely as not 
incurred in or caused by medication taken for diabetes 
(Metformin and/or Glipizide).  He concluded that such a 
relationship was less likely than not (less than 50 percent 
probability).  He explained that neither Metformin nor 
Glipizide has ventricular arrhythmia or right ventricular 
outflow tract-related non-sustained ventricular tachycardia 
as a side effect listed in the well documented and easily 
obtained side effects list.  The condition was of unknown 
etiology.  The physician indicated that the supplied 
document attempting to link Glipizide to tachycardia is a 
misinterpretation because Glipizide can cause hypoglycemia 
and a symptom of hypoglycemia can be transient tachycardia 
of any type.  This was not, however, causing the Veteran's 
condition, which is a chronic condition with a known 
anatomic cause, but, rather, was a transient effect that 
resolves when hypoglycemia resolves.  The physician also 
noted that Metformin does not cause tachycardia at all and 
does not cause hypoglycemia.  Therefore, the physician 
concluded that the ventricular ectopy was less likely as not 
(less than 50 percent probability) incurred in or caused by 
medication taken for diabetes (Metformin and/or Glipizide).

Based on the above, the Board concludes that the December 
2012 and January 2013 medical opinions are adequate and 
constitute probative evidence of significant weight that the 
Veteran's cardiovascular disability, manifested by 
ventricular ectopy and arrhythmias, is neither caused nor 
aggravated by service-connected PTSD or DM, or any 
medications taken for these disorders.  Acevedo v. Shinseki, 
25 Vet. App. 286, 294 (2012) (medical reports must be read 
as a whole and in the context of the evidence of record).  
Each physician explained the reasons for his conclusion 
based on an accurate characterization of the evidence of 
record.  The December 2012 VA examiner accurately noted that 
the PTSD and DM symptoms had begun prior to the 
cardiovascular symptoms and were therefore not likely caused 
by them.  The first treatment note indicating PVCs was Dr. 
Kanaparti's December 2001 treatment note, which diagnosed 
right ventricular outflow tract non-sustained ventricular 
tachycardia controlled with medication, and indicated a 
history of premature ventricular complexes totally 
asymptomatic.  Although Dr. Kanaparti indicated that there 
was a history of PVC, the December 2012 VA examiner's 
opinion indicated that the PVCs did not begin until 
"approximately" 2001, suggesting possible earlier treatment, 
and was therefore not based on an inaccurate factual 
premise.  Cf. See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (a medical opinion based on an inaccurate factual 
premise is not probative).  Moreover, his conclusion that 
there was no aggravation was supported by Dr. Wyne's 
treatment records indicating improvement in the PVCs.

In addition, the January 2013 opinion that the DM 
medications did not cause the ventricular ectopy or 
arrhythmias, because the tachycardia caused by the Glipizide 
was a transient effect that resolves when hypoglycemia 
resolves, was broad enough to indicate that there was 
neither causation nor aggravation of the ventricular ectopy 
and arrhythmias, as the physician's statement indicated 
there was no relationship at all.  El-Amin v. Shinseki, 26 
Vet. App. 136, 140 (2013) (considering the possibility that 
language in a medical opinion could be considered to address 
aggravation without specifically using that word, but 
rejecting the argument on the facts of that case).  The 
Board notes that, in Kittrell v. Shinseki, No. 08-3001, 2010 
WL 4671873 (Vet. App. Nov. 10, 2010) (mem. dec., Moorman, 
J.), the Court addressed the argument that a medical opinion 
was inadequate because it was not stated in the precise 
terms found in 38 C.F.R. § 3.310.  The Court rejected this 
argument, and held, "It is not required that a medical 
opinion regarding secondary service connection be stated in 
the precise terms found in § 3.310 to be considered 
adequate.  To the contrary, this Court has emphasized that a 
physician's choice of language is not error where, as here, 
his opinion is unambiguous and sufficient to comply 
substantially with the purpose for which it was sought."  
Id. at *2 (citing Dyment v. West, 13 Vet.App. 141, 146-
47(1999)).  The Court also held that the Board's decision 
relying on this opinion was not rendered inadequate "simply 
because the examiner did not use the 'magic words' of 
proximate causation."  Id.  The Court's decision was 
affirmed by the Federal Circuit and the Board finds its 
reasoning persuasive.  See Kittrell v. Shinseki, No. 2011-
7102, 464 Fed. Appx. 902, 2012 WL 884871 (Fed. Cir. Feb 17, 
2012) (unpublished order).  See also Bethea v. Derwinski, 2 
Vet. App. 252, 254 (1992) (single judge decisions may be 
relied upon for any persuasiveness or reasoning they 
contain).  Consequently, the Board finds that the lack of 
specific reference to aggravation did not render the January 
2013 VA opinion inadequate.  Moreover, the December 2012 VA 
examiner found that there had been no aggravation of the 
cardiovascular disorder or symptoms.

As the VA physicians explained the reasons for their 
opinions based on an accurate characterization of the 
evidence, these opinion are entitled to greater probative 
weight than the more general medical treatise evidence 
submitted, which indicated only a general relationship 
between cardiovascular symptoms and DM or medications or 
psychiatric symptoms.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008) (most of the probative value of a 
medical opinion comes from its reasoning; threshold 
considerations are whether the person opining is suitably 
qualified and sufficiently informed).  As to whether the 
Veteran and his attorney are competent to opine that 
ventricular ectopy and arrhythmias are caused or aggravated 
by PTSD or DM or medications taken therefor, lay witnesses 
are competent to opine as to some matters of diagnosis and 
etiology, and the Board must determine on a case by case 
basis whether a veteran's particular disability is the type 
of disability for which lay evidence is competent.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); 
Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In 
this case, testimony as to the relationship between 
ventricular ectopy and arrhythmias and PTSD and DM (and 
medications) appears to be testimony as to an internal 
medical process which extends beyond an immediately 
observable cause-and-effect relationship that is of the type 
that the courts have found to be beyond the competence of 
lay witnesses.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will 
be competent to identify the condition where the condition 
is simple, for example a broken leg, and sometimes not, for 
example, a form of cancer").  To the extent that the Veteran 
and his attorney are competent to offer an opinion on this 
question, the specific, reasoned opinions of the VA 
physicians are of greater probative weight than their more 
general lay assertions.

The Board must also consider all theories of entitlement 
reasonably raised by the evidence of record.  See Robinson 
v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (in direct 
appeals, all filings must be read in a liberal manner); EF 
v. Derwinski, 1 Vet. App. 324, 326 (1991) (Board must review 
all issues reasonably raised from a liberal reading of all 
documents in the record).  Establishing service connection 
on a direct incurrence basis generally requires competent 
evidence of three things: (1) a current disability; (2) in-
service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship, i.e., a nexus, between the 
current disability and an in-service precipitating disease, 
injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 
(Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with 
this framework, service connection is warranted for a 
disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is 
shown as such in service, subsequent manifestations of the 
same chronic disease are generally service connected.  If a 
chronic disease is noted in service but chronicity in 
service is not adequately supported, a showing of continuity 
of symptomatology after separation is required.  Entitlement 
to service connection based on chronicity or continuity of 
symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only 
when the disability for which the Veteran is claiming 
compensation is due to a disease enumerated on the list of 
chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 
3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 
2013).  Cardiovascular disease is listed in the statute and 
regulation and the Board will therefore consider whether the 
chronicity and continuity provisions of 38 C.F.R. § 3.303(b) 
are for application.

There is, however, no evidence in this case that 
cardiovascular disease was noted in or referred to in 
service.  Rather, the STRs do not contain any notation of 
complaint, symptoms, treatment, or diagnoses relating to the 
cardiovascular system.  Moreover, on the June 1969 
separation examination, the heart and vascular systems were 
normal, and the Veteran indicated in the June 1969 report of 
medical history that he did not have and had never had 
shortness of breath, pain or pressure in chest, or 
palpitation or pounding heart.  As there is no notation or 
indication of cardiovascular disease in service, the 
chronicity and continuity provisions of 38 C.F.R. § 3.303(b) 
are not for application.  Moreover, the Veteran has not 
indicated that he experienced continuity of cardiovascular 
symptomatology.  

In addition, for veterans with 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic diseases, including cardiovascular disease, 
are presumed to have been incurred in service if they 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101(3), 
1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  
There is neither argument nor evidence, however, that 
cardiovascular disease manifested within the one year 
presumptive period, and entitlement to service connection is 
therefore not warranted on a presumptive basis.  There is 
also a July 1976 examination, which appears to have been 
performed in connection with Reserve service, on which the 
heart and vascular systems were normal, indicating 
cardiovascular symptoms had not manifested within the one 
year presumptive period.  As noted, the first treatment for 
ventricular ectopy with possible right ventricular outflow 
tract related non-sustained ventricular tachycardia in 
December 2001 and while the treatment note indicated that 
there was a history of PVCs, it did not indicate that this 
history was longstanding.

Finally in this regard, VA laws and regulations provide 
that, if a Veteran was exposed to Agent Orange during 
service, certain listed diseases, including ischemic heart 
disease, are presumptively service-connected.  38 U.S.C.A. § 
1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who "served in 
the Republic of Vietnam" between January 9, 1962 and May 7, 
1975 is presumed to have been exposed during such service to 
Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  The Veteran served in Vietnam is 
therefore presumed to have been exposed to Agent Orange.  
There is no argument or evidence, however, that he has 
ischemic heart disease.  In fact, the December 2012 VA 
examiner specifically found there was no ischemic heart 
disease and the presumption was therefore inapplicable.  The 
December 2012 VA examiner also found that the Veteran's 
heart condition did not have its onset during service, as 
the current heart diagnosis was made many years after 
service and is an electrophysiological diagnosis of 
uncertain etiology. 

For the foregoing reasons, the preponderance of the evidence 
is against the claim for entitlement to service connection 
for cardiovascular disability, manifested by ventricular 
ectopy and arrhythmias.  The benefit-of-the-doubt doctrine 
is therefore not for application, and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see 
also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 
2009).

ORDER

Entitlement to service connection for cardiovascular 
disability, manifested by ventricular ectopy and 
arrhythmias, to include as secondary to service-connected 
PTSD and DM is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


